 



 

Flux Power, Inc.

 

2010 Stock Plan

 

Adopted on December 3, 2010

 

 

 

 

TABLE OF CONTENTS



 

      Page         SECTION 1.   ESTABLISHMENT AND PURPOSE 1         SECTION 2.  
ADMINISTRATION 1 (a)   Committees of the Board of Directors 1 (b)   Authority of
the Board of Directors 1         SECTION 3.   ELIGIBILITY 1 (a)   General Rule 1
(b)   Ten-Percent Stockholders 1         SECTION 4.   STOCK SUBJECT TO PLAN 2
(a)   Basic Limitation 2 (b)   Additional Shares 2         SECTION 5.   TERMS
AND CONDITIONS OF AWARDS OR SALES 2 (a)   Stock Grant or Purchase Agreement 2
(b)   Duration of Offers and Nontransferability of Rights 2 (c)   Purchase Price
2 (d)   Withholding Taxes 2 (e)   Transfer Restrictions and Forfeiture
Conditions 3         SECTION 6.   TERMS AND CONDITIONS OF OPTIONS 3 (a)   Stock
Option Agreement 3 (b)   Number of Shares 3 (c)   Exercise Price 3 (d)  
Exercisability 3 (e)   Basic Term 3 (f)   Termination of Service (Except by
Death) 3 (g)   Leaves of Absence 4 (h)   Death of Optionee 4 (i)   Post-Exercise
Restrictions on Transfer of Shares 5 (j)   Pre-Exercise Restrictions on Transfer
of Options or Shares 5 (k)   Withholding Taxes 5 (l)   No Rights as a
Stockholder 5 (m)   Modification, Extension and Assumption of Options 5 (n)  
Company’s Right to Cancel Certain Options 6         SECTION 7.   PAYMENT FOR
SHARES 6 (a)   General Rule 6 (b)   Services Rendered 6 (c)   Promissory Note 6
(d)   Surrender of Stock 6 (e)   Exercise/Sale 6 (f)   Other Forms of Payment 7

 

i

 

 

SECTION 8.   ADJUSTMENT OF SHARES 7 (a)   General 7 (b)   Mergers and
Consolidations   (c)   Reservation of Rights 8         SECTION 9.   PRE-EXERCISE
INFORMATION REQUIREMENT 8 (a)   Application of Requirement 8 (b)   Scope of
Requirement 8         SECTION 10.   MISCELLANEOUS PROVISIONS 8 (a)   Securities
Law Requirements 8 (b)   No Retention Rights 9 (c)   Treatment as Compensation 9
(d)   Governing Law 9         SECTION 11.   DURATION AND AMENDMENTS 9 (a)   Term
of the Plan 9 (b)   Right to Amend or Terminate the Plan 9 (c)   Effect of
Amendment or Termination 9         SECTION 12.   DEFINITIONS 10

 

ii

 

  



 

Flux Power, Inc. 2010 Stock Plan

 

SECTION 1.          ESTABLISHMENT AND PURPOSE.

 

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by acquiring Shares of the Company’s Stock. The Plan provides both for
the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code.

 

Capitalized terms are defined in Section 12.

 

SECTION 2.          ADMINISTRATION.

 

(a)          Committees of the Board of Directors. The Plan may be administered
by one or more Committees. Each Committee shall consist of one or more members
of the Board of Directors who have been appointed by the Board of Directors.
Each Committee shall have such authority and be responsible for such functions
as the Board of Directors has assigned to it. If no Committee has been
appointed, the entire Board of Directors shall administer the Plan. Any
reference to the Board of Directors in the Plan shall be construed as a
reference to the Committee (if any) to whom the Board of Directors has assigned
a particular function.

 

(b)          Authority of the Board of Directors. Subject to the provisions of
the Plan, the Board of Directors shall have full authority and discretion to
take any actions it deems necessary or advisable for the administration of the
Plan. All decisions, interpretations and other actions of the Board of Directors
shall be final and binding on all Purchasers, all Optionees and all persons
deriving their rights from a Purchaser or Optionee.

 

SECTION 3.          ELIGIBILITY.

 

(a)          General Rule. Only Employees, Outside Directors and Consultants
shall be eligible for the grant of Nonstatutory Options or the direct award or
sale of Shares. Only Employees shall be eligible for the grant of ISOs.

 

(b)          Ten-Percent Stockholders. A person who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
its Parent or any of its Subsidiaries shall not be eligible for the grant of an
ISO unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the Date of Grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the Date of Grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.

 

 

 

 

SECTION 4.          STOCK SUBJECT TO PLAN.

 

(a)          Basic Limitation. Not more than 2,000,000 Shares may be issued
under the Plan, subject to Subsection (b) below and Section 8(a).1 All of these
Shares may be issued upon the exercise of ISOs. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares that then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.
Shares offered under the Plan may be authorized but unissued Shares or treasury
Shares.

 

(b)          Additional Shares. In the event that Shares previously issued under
the Plan are reacquired by the Company, such Shares shall be added to the number
of Shares then available for issuance under the Plan. In the event that Shares
that otherwise would have been issuable under the Plan are withheld by the
Company in payment of the Purchase Price, Exercise Price or withholding taxes,
such Shares shall remain available for issuance under the Plan. In the event
that an outstanding Option or other right for any reason expires or is canceled,
the Shares allocable to the unexercised portion of such Option or other right
shall be added to the number of Shares then available for issuance under the
Plan.

 

SECTION 5.          TERMS AND CONDITIONS OF AWARDS OR SALES.

 

(a)          Stock Grant or Purchase Agreement. Each award of Shares under the
Plan shall be evidenced by a Stock Grant Agreement between the Grantee and the
Company. Each sale of Shares under the Plan (other than upon exercise of an
Option) shall be evidenced by a Stock Purchase Agreement between the Purchaser
and the Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Grant Agreement or Stock Purchase
Agreement. The provisions of the various Stock Grant Agreements and Stock
Purchase Agreements entered into under the Plan need not be identical.

 

(b)          Duration of Offers and Nontransferability of Rights. Any right to
purchase Shares under the Plan (other than an Option) shall automatically expire
if not exercised by the Purchaser within 30 days after the grant of such right
was communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

 

(c)          Purchase Price. The Board of Directors shall determine the Purchase
Price of Shares to be offered under the Plan at its sole discretion. The
Purchase Price shall be payable in a form described in Section 7.

 

(d)          Withholding Taxes. As a condition to the award, purchase, vesting
or transfer of Shares, the Grantee or Purchaser shall make such arrangements as
the Board of Directors may require for the satisfaction of any federal, state,
local or foreign withholding tax obligations that may arise in connection with
such event.

 



 



1  Please refer to Exhibit A for a schedule of the initial share reserve and any
subsequent increases in the reserve.





 

2

 

 

(e)          Transfer Restrictions and Forfeiture Conditions. Any Shares awarded
or sold under the Plan shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Board of Directors may determine. Such restrictions shall be set forth in
the applicable Stock Grant Agreement or Stock Purchase Agreement and shall apply
in addition to any restrictions that may apply to holders of Shares generally.

 

SECTION 6.          TERMS AND CONDITIONS OF OPTIONS.

 

(a)          Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. The Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Board of Directors deems appropriate
for inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

 

(b)          Number of Shares. Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 8. The Stock Option
Agreement shall also specify whether the Option is an ISO or a Nonstatutory
Option.

 

(c)          Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an Option shall not be less than 100% of
the Fair Market Value of a Share on the Date of Grant, and in the case of an ISO
a higher percentage may be required by Section 3(b). Subject to the preceding
sentence, the Exercise Price shall be determined by the Board of Directors at
its sole discretion. The Exercise Price shall be payable in a form described in
Section 7. This Subsection (c) shall not apply to an Option granted pursuant to
an assumption of, or substitution for, another option in a manner that complies
with Section 424(a) of the Code (whether or not the Option is an ISO).

 

(d)          Exercisability. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. No Option
shall be exercisable unless the Optionee (i) has delivered an executed copy of
the Stock Option Agreement to the Company or (ii) otherwise agrees to be bound
by the terms of the Stock Option Agreement. The Board of Directors shall
determine the exercisability provisions of the Stock Option Agreement at its
sole discretion. All of an Optionee’s Options shall become exercisable in full
if Section 8(b)(iv) applies.

 

(e)          Basic Term. The Stock Option Agreement shall specify the term of
the Option. The term shall not exceed 10 years from the Date of Grant, and in
the case of an ISO a shorter term may be required by Section 3(b). Subject to
the preceding sentence, the Board of Directors at its sole discretion shall
determine when an Option is to expire.

 

(f)          Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following dates:

 

3

 

 

(i)          The expiration date determined pursuant to Subsection (e) above;

 

(ii)         The date three months after the termination of the Optionee’s
Service for any reason other than Disability, or such earlier or later date as
the Board of Directors may determine (but in no event earlier than 30 days after
the termination of the Optionee’s Service); or

 

(iii)        The date six months after the termination of the Optionee’s Service
by reason of Disability, or such later date as the Board of Directors may
determine.

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

 

(g)          Leaves of Absence. For purposes of Subsection (f) above, Service
shall be deemed to continue while the Optionee is on a bona fide leave of
absence, if such leave was approved by the Company in writing and if continued
crediting of Service for this purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company).

 

(h)          Death of Optionee. If an Optionee dies while the Optionee is in
Service, then the Optionee’s Options shall expire on the earlier of the
following dates:

 

(i)          The expiration date determined pursuant to Subsection (e) above; or

 

(ii)         The date 12 months after the Optionee’s death, or such earlier or
later date as the Board of Directors may determine (but in no event earlier than
six months after the Optionee’s death).

 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

 

4

 

 

(i)          Post-Exercise Restrictions on Transfer of Shares. Any Shares issued
upon exercise of an Option shall be subject to such special forfeiture
conditions, rights of repurchase, rights of first refusal and other transfer
restrictions as the Board of Directors may determine. Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any restrictions that may apply to holders of Shares generally.

 

(j)          Pre-Exercise Restrictions on Transfer of Options or Shares. An
Option shall be transferable by the Optionee only by (i) a beneficiary
designation, (ii) a will or (iii) the laws of descent and distribution, except
as provided in the next sentence. If the applicable Stock Option Agreement so
provides, a Nonstatutory Option shall also be transferable by gift or domestic
relations order to a Family Member of the Optionee. An ISO may be exercised
during the lifetime of the Optionee only by the Optionee or by the Optionee’s
guardian or legal representative. In addition, an Option shall comply with all
conditions of Rule 12h-1(f)(1) under the Exchange Act until the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act. Such conditions include, without limitation, the transferability
restrictions set forth in Rule 12h-1(f)(1)(iv) and (v) under the Exchange Act,
which shall apply to an Option and, prior to exercise, to the Shares to be
issued upon exercise of such Option during the period commencing on the Date of
Grant and ending on the earlier of (i) the date when the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act or
(ii) the date when the Company makes a determination that it will cease to rely
on the exemption afforded by Rule 12h-1(f)(1) under the Exchange Act. During
such period, an Option and, prior to exercise, the Shares to be issued upon
exercise of such Option shall be restricted as to any pledge, hypothecation or
other transfer by the Optionee, including any short position, any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) or any
“call equivalent position” (as defined in Rule 16a-1(b) under the Exchange Act).

 

(k)          Withholding Taxes. As a condition to the grant or exercise of an
Option, the Optionee shall make such arrangements as the Board of Directors may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with such grant or exercise. The
Optionee shall also make such arrangements as the Board of Directors may require
for the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with the vesting or transfer of Shares
acquired by exercising an Option or any similar event.

 

(l)          No Rights as a Stockholder. An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by the Optionee’s Option until such person becomes entitled to receive
such Shares by filing a notice of exercise and paying the Exercise Price
pursuant to the terms of such Option.

 

(m)          Modification, Extension and Assumption of Options. Within the
limitations of the Plan, the Board of Directors may modify, extend or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options for the same or a different number of Shares and at the same or a
different Exercise Price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, impair the Optionee’s rights
or increase the Optionee’s obligations under such Option.

 

5

 

 

(n)          Company’s Right to Cancel Certain Options. Any other provision of
the Plan or a Stock Option Agreement notwithstanding, the Company shall have the
right at any time to cancel an Option that was not granted in compliance with
Rule 701 under the Securities Act. Prior to canceling such Option, the Company
shall give the Optionee not less than 30 days’ notice in writing. If the Company
elects to cancel such Option, it shall deliver to the Optionee consideration
with an aggregate Fair Market Value equal to the excess of (i) the Fair Market
Value of the Shares subject to such Option as of the time of the cancellation
over (ii) the Exercise Price of such Option. The consideration may be delivered
in the form of cash or cash equivalents, in the form of Shares, or a combination
of both. If the consideration would be a negative amount, such Option may be
cancelled without the delivery of any consideration.

 

SECTION 7.          PAYMENT FOR SHARES.

 

(a)          General Rule. The entire Purchase Price or Exercise Price of Shares
issued under the Plan shall be payable in cash or cash equivalents at the time
when such Shares are purchased, except as otherwise provided in this Section 7.

 

(b)          Services Rendered. At the discretion of the Board of Directors,
Shares may be awarded under the Plan in consideration of services rendered to
the Company, a Parent or a Subsidiary prior to the award.

 

(c)          Promissory Note. At the discretion of the Board of Directors, all
or a portion of the Purchase Price or Exercise Price (as the case may be) of
Shares issued under the Plan may be paid with a full-recourse promissory note.
The Shares shall be pledged as security for payment of the principal amount of
the promissory note and interest thereon. The interest rate payable under the
terms of the promissory note shall not be less than the minimum rate (if any)
required to avoid the imputation of additional interest under the Code. Subject
to the foregoing, the Board of Directors (at its sole discretion) shall specify
the term, interest rate, amortization requirements (if any) and other provisions
of such note.

 

(d)          Surrender of Stock. At the discretion of the Board of Directors,
all or any part of the Exercise Price may be paid by surrendering, or attesting
to the ownership of, Shares that are already owned by the Optionee. Such Shares
shall be surrendered to the Company in good form for transfer and shall be
valued at their Fair Market Value as of the date when the Option is exercised.

 

(e)          Exercise/Sale. To the extent that a Stock Option Agreement so
provides, and if Stock is publicly traded, all or part of the Exercise Price and
any withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company.

 

6

 

 

(f)          Other Forms of Payment. To the extent that a Stock Purchase
Agreement or Stock Option Agreement so provides, the Purchase Price or Exercise
Price of Shares issued under the Plan may be paid in any other form permitted by
the California Corporations Code.

 

SECTION 8.          ADJUSTMENT OF SHARES.

 

(a)          General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants under Section 4, (ii) the number of Shares covered by each outstanding
Option and (iii) the Exercise Price under each outstanding Option. In the event
of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of (i) the number of Shares available for future grants under Section 4,
(ii) the number of Shares covered by each outstanding Option or (iii) the
Exercise Price under each outstanding Option; provided, however, that the Board
of Directors shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.

 

(b)          Corporate Transactions. In the event that the Company is a party to
a merger or consolidation or in the event of a sale of all or substantially all
of the Company’s stock or assets, outstanding Options and Shares acquired under
the Plan shall be subject to the definitive transaction agreement, which need
not treat all outstanding Options in an identical manner. Such agreement,
without the Optionees’ consent, may dispose of Options that are not vested as of
the effective date of such transaction in any manner permitted by applicable
law, including (without limitation) the cancellation of such Options without the
payment of any consideration. Such agreement, without the Optionees’ consent,
shall provide for one or more of the following with respect to Options that are
vested as of the effective date of such transaction:

 

(i)          The continuation of such outstanding Options by the Company (if the
Company is the surviving corporation).

 

(ii)         The assumption of such outstanding Options by the surviving
corporation or its parent in a manner that complies with Section 424(a) of the
Code (whether or not such Options are ISOs).

 

(iii)        The substitution by the surviving corporation or its parent of new
options for such outstanding Options in a manner that complies with
Section 424(a) of the Code (whether or not such Options are ISOs).

 

(iv)        The cancellation of such Options and a payment to the Optionees
equal to the excess of (A) the Fair Market Value of the Shares subject to such
Options as of the effective date of such transaction over (B) their Exercise
Price. Such payment shall be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount.

 

7

 

 

(v)         The cancellation of such Options without the payment of any
consideration. Any exercise of such Options prior to the closing date of such
transaction may be contingent on the closing of such transaction.

 

(c)          Reservation of Rights. Except as provided in this Section 8, a
Grantee, Purchaser or Optionee shall have no rights by reason of (i) any
subdivision or consolidation of shares of stock of any class, (ii) the payment
of any dividend or (iii) any other increase or decrease in the number of shares
of stock of any class. Any issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or Exercise Price of Shares subject to an Option. The grant of an Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 

SECTION 9.          PRE-EXERCISE INFORMATION REQUIREMENT.

 

(a)          Application of Requirement. This Section 9 shall apply only during
a period that (i) commences when the Company begins to rely on the exemption
described in Rule 12h-1(f)(1) under the Exchange Act, as determined by the
Company in its sole discretion, and (ii) ends on the earlier of (A) the date
when the Company ceases to rely on such exemption, as determined by the Company
in its sole discretion, or (B) the date when the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. In addition,
this Section 9 shall in no event apply to an Optionee after he or she has fully
exercised all of his or her Options.

 

(b)          Scope of Requirement. The Company shall provide to each Optionee
the information described in Rule 701(e)(3), (4) and (5) under the Securities
Act. Such information shall be provided at six-month intervals, and the
financial statements included in such information shall not be more than 180
days old. The foregoing notwithstanding, the Company shall not be required to
provide such information unless the Optionee has agreed in writing, on a form
prescribed by the Company, to keep such information confidential.

 

SECTION 10.         MISCELLANEOUS PROVISIONS.

 

(a)          Securities Law Requirements. Shares shall not be issued under the
Plan unless the issuance and delivery of such Shares comply with (or are exempt
from) all applicable requirements of law, including (without limitation) the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Company shall not be liable for a failure to issue Shares that is
attributable to such requirements.

 

8

 

 

(b)          No Retention Rights. Nothing in the Plan or in any right or Option
granted under the Plan shall confer upon the Grantee, Purchaser or Optionee any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Grantee, Purchaser or Optionee) or of
the Grantee, Purchaser or Optionee, which rights are hereby expressly reserved
by each, to terminate his or her Service at any time and for any reason, with or
without cause.

 

(c)          Treatment as Compensation. Any compensation that an individual
earns or is deemed to earn under this Plan shall not be considered a part of his
or her compensation for purposes of calculating contributions, accruals or
benefits under any other plan or program that is maintained or funded by the
Company, a Parent or a Subsidiary.

 

(d)          Governing Law. The Plan and all awards, sales and grants under the
Plan shall be governed by, and construed in accordance with, the laws of the
State of California, as such laws are applied to contracts entered into and
performed in such State.

 

SECTION 11.         DURATION AND AMENDMENTS.

 

(a)          Term of the Plan. The Plan, as set forth herein, shall become
effective on the date of its adoption by the Board of Directors, subject to the
approval of the Company’s stockholders. If the stockholders fail to approve the
Plan within 12 months after its adoption by the Board of Directors, then any
grants, exercises or sales that have already occurred under the Plan shall be
rescinded and no additional grants, exercises or sales shall thereafter be made
under the Plan. The Plan shall terminate automatically 10 years after the later
of (i) the date when the Board of Directors adopted the Plan or (ii) the date
when the Board of Directors approved the most recent increase in the number of
Shares reserved under Section 4 that was also approved by the Company’s
stockholders. The Plan may be terminated on any earlier date pursuant to
Subsection (b) below.

 

(b)          Right to Amend or Terminate the Plan. The Board of Directors may
amend, suspend or terminate the Plan at any time and for any reason; provided,
however, that any amendment of the Plan shall be subject to the approval of the
Company’s stockholders if it (i) increases the number of Shares available for
issuance under the Plan (except as provided in Section 8) or (ii) materially
changes the class of persons who are eligible for the grant of ISOs. Stockholder
approval shall not be required for any other amendment of the Plan. If the
stockholders fail to approve an increase in the number of Shares reserved under
Section 4 within 12 months after its adoption by the Board of Directors, then
any grants, exercises or sales that have already occurred in reliance on such
increase shall be rescinded and no additional grants, exercises or sales shall
thereafter be made in reliance on such increase.

 

(c)          Effect of Amendment or Termination. No Shares shall be issued or
sold under the Plan after the termination thereof, except upon exercise of an
Option (or any other right to purchase Shares) granted under the Plan prior to
such termination. The termination of the Plan, or any amendment thereof, shall
not affect any Share previously issued or any Option previously granted under
the Plan.

 

9

 

 

SECTION 12.         DEFINITIONS.

 

(a)          “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time.

 

(b)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)          “Committee” shall mean a committee of the Board of Directors, as
described in Section 2(a).

 

(d)          “Company” shall mean Flux Power, Inc., a California corporation.

 

(e)          “Consultant” shall mean a person who performs bona fide services
for the Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

 

(f)          “Date of Grant” shall mean the date of grant specified in the
applicable Stock Option Agreement, which date shall be the later of (i) the date
on which the Board of Directors resolved to grant the Option or (ii) the first
day of the Optionee’s Service.

 

(g)          “Disability” shall mean that the Optionee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment.

 

(h)          “Employee” shall mean any individual who is a common-law employee
of the Company, a Parent or a Subsidiary.

 

(i)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(j)          “Exercise Price” shall mean the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Board of Directors in
the applicable Stock Option Agreement.

 

(k)          “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

 

(l)          “Family Member” shall mean (i) any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

 

10

 

 

(m)          “Grantee” shall mean a person to whom the Board of Directors has
awarded Shares under the Plan.

 

(n)          “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

 

(o)          “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

 

(p)          “Option” shall mean an ISO or Nonstatutory Option granted under the
Plan and entitling the holder to purchase Shares.

 

(q)          “Optionee” shall mean a person who holds an Option.

 

(r)          “Outside Director” shall mean a member of the Board of Directors
who is not an Employee.

 

(s)          “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

(t)          “Plan” shall mean this Flux Power, Inc. 2010 Stock Plan.

 

(u)          “Purchase Price” shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Board of Directors.

 

(v)         “Purchaser” shall mean a person to whom the Board of Directors has
offered the right to purchase Shares under the Plan (other than upon exercise of
an Option).

 

(w)          “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(x)          “Service” shall mean service as an Employee, Outside Director or
Consultant.

 

(y)          “Share” shall mean one share of Stock, as adjusted in accordance
with Section 8 (if applicable).

 

(z)          “Stock” shall mean the Common Stock of the Company.

 

(aa)         “Stock Grant Agreement” shall mean the agreement between the
Company and a Grantee who is awarded Shares under the Plan that contains the
terms, conditions and restrictions pertaining to the award of such Shares.

 

11

 

 

(bb)         “Stock Option Agreement” shall mean the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to the Optionee’s Option.

 

(cc)         “Stock Purchase Agreement” shall mean the agreement between the
Company and a Purchaser who purchases Shares under the Plan that contains the
terms, conditions and restrictions pertaining to the purchase of such Shares.

 

(dd)         “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

12

 

 

Exhibit A

 

Schedule of Shares Reserved for Issuance under the Plan

 

Date of Board
Approval  Date of Stockholder
Approval   Number of
Shares Added   Cumulative Number
of Shares                December 3, 2010  December ___, 2010   Not Applicable  
2,000,000                  

 

E-1

 



 

